DETAILED ACTION
This office action is responsive to communication filed on March 2, 2022.
Response to Amendment
The amendment filed March 2, 2022 will not be entered as it would require further search and/or consideration.  For instance, claim 1 is amended to recite a plurality of level determination circuits, wherein each level determination circuit of the plurality of level determination circuits is configured to determine a level of the pixel signal based on the output voltage.  This amendment changes the scope of claim 1, and the scopes of all claims depending from claim 1, and would thus require further search and/or consideration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696